DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 37 are pending in this office action
Claim 1 has been amended
Claims 14-36 have been cancelled
Claim 37 has been added

Response to Arguments
Applicant's arguments filed in the amendment filed 12/01/2021 have been fully considered but they are not persuasive. The reasons set forth below.
Applicant Argues:
On pages 8 and 9 of the remarks, Applicant argues Dalsgaard fails to teach "determining based on the indication that the pSIB is segmented into pSIB segments and on the pSI whether or not the pSIB segments are scheduled via contiguous scheduling," "when the pSIB segments are determined to be scheduled via contiguous scheduling, monitoring scheduled resources and retrieving the contiguously scheduled pSIB segments," and "decoding position system information of the retrieved contiguously scheduled pSIB segments" as recited in amended Claim 1. 
In response the Examiner respectfully submits:
Dalsgaard discloses in Fig. 4 for example the determination of system information being segmented or not. Furthermore, Dalsgaard disclosed in [0009], [0030]  

  
Applicant Argues:
On pages 10-13 of the remarks, Applicant argues Applicant submits it is improper to combine Edge and Dalsgraad because the Office Action's stated modification to Edge for combination with Dalsgraad lacks a reason that would have prompted PHOSITA to combine the elements in the way the claimed new invention does. 
Thus, Applicant submits that the Office Action fails to provide prima facie case of obviousness that PHOSITA would be motivated to combine the disclosures of Edge and Dalsgraad, as suggested in the Office Action. 
In response the Examiner respectfully submits:
.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al (US 2018/0324740 A1) in view of Dalsgaard et al (US 2010/0183031 A1).

Regarding claims 1 and 37, Edge teaches a method performed by a wireless device for receiving positioning system information from a radio network node, RNN, wherein the wireless device and the RNN operate in a wireless communications network (Edge: Fig. 1A, 1B, UE in communication with gNB/eNB/radio network node) wherein the method comprises: 
receiving from the RNN, positioning system information broadcast scheduling information, pSI, comprising information about positioning System Information Blocks, pSIBs, that are comprised in a System Information, SI, message (Edge: Fig. 4; [0134], UE receives system information scheduling information about positioning (GNSS); SIBs are included in SI, see also [0109],[0227]);
receiving from the RNN, an indication that a pSIB is segmented into pSIB segments (Edge: [0125], [0132], [0174], UE receives SIB segmentation indication), 
and decoding position system information of the retrieved pSIB segments (Edge: [0136],[0145] decoding SIB and obtaining position information; see also [0005]-[0006]).  
Edge does not explicitly disclose determining based on the indication that the pSIB is segmented into pSIB segments and on the pSI whether or not the pSIB segments are scheduled via contiguous scheduling; when the pSIB segments are determined to be scheduled via contiguous scheduling, monitoring scheduled resources and retrieving the contiguously scheduled pSIB segments.
Dalsgaard teaches determining based on the indication that the pSIB is segmented into pSIB segments and on the pSI whether or not the pSIB segments are scheduled via contiguous scheduling (Dalsgaard: Fig. 4; Fig. 7; [0094] UE receives information in headers indicating segmentation of SIB and scheduling in consecutives TTIs; Fig. 4, [0087] discloses whether or not to segment the SIBs); 
when the pSIB segments are determined to be scheduled via contiguous scheduling, monitoring scheduled resources and retrieving the contiguously scheduled pSIB segments (Dalsgaard: Fig. 4; Fig. 7; [0094], UE receives information in headers to reconstitute the SIB segments; SIB segments are scheduled in consecutive TTIs; see also [0009]).

  
Regarding claim 8, Edge teaches a method performed by a Radio Network Node, RNN, for transmitting positioning system information to a wireless device wherein the RNN and the wireless device operate in a wireless communications network (Edge: Fig. 1A, 1B, UE in communication with gNB or eNB/radio network node), wherein the method comprises: 
determining that positioning assistance data elements will be mapped to positioning System Information Blocks, pSIBs, needed to be separated into multiple segments (Edge: Fig. 4, [0132], determining that SIB needs to be segmented; SIB comprising positioning assistance information, see [0005]-[0006], [0227]); 
broadcasting positioning system information broadcast scheduling information, pSI, comprising information about pSIBs being comprised in a SI message (Edge: Fig. 4; [0134], UE receives system information scheduling information about positioning (GNSS); SIBs are included in SI, see also [0109],[0227]); 
Edge: Fig. 4; [0132], [0227]).
Edge does not explicitly disclose Page 6 of 8scheduling and broadcasting the pSIB segments via contiguous scheduling. In re: Fredrik GUNNARSSON et al. PCT Application No.: PCT/SE2019/050337 Filed: April 12, 2019 
Page 6 of 8Dalsgaard teaches scheduling and broadcasting the pSIB segments via contiguous scheduling (Dalsgaard: Fig. 7; [0094] UE receives information in headers indicating segmentation of SIB and scheduling in consecutives TTIs).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Edge by scheduling and broadcasting the pSIB segments via contiguous scheduling as disclosed by Dalsgaard in order to provide a system that deals with large size ETWS in view of the lower bandwidth broadcast channels of E-UTRAN (Dalsgaard: [0039]).

Regarding claims 2 and 9, Edge in view of Dalsgaard teaches wherein the indication is one or more out of: 
a segmentation indication per pSIB indicating whether or not the pSIB is segmented (Edge: [0125], [0132] segmentation indication); 
a representation of a total number of segments (Dalsgaard: [0037]); 
a representation of a number of segments broadcasted per SI window; 
a pSIB meta data indicating a segment number, which pSIB meta data is obtained by the wireless device by decoding a pSIB (Edge: [0077]-[0078]); and 
a segment indication comprised in the pSIB (Edge: [0077]-[0078]).  

Regarding claims 3 and 10, Edge in view of Dalsgaard teaches wherein the determining whether or not the pSIB segments are scheduled via contiguous scheduling comprises: determining whether or not a scheduling of pSIB segments of the pSIB takes place more frequently than one pSIB segment per positioning SI period (Dalsgaard: Fig. 5; [0094], [0101], scheduling of SIB1 segments more frequent).
  
Regarding claims 4 and 11, Edge in view of Dalsgaard teaches wherein the pSIB segments of the pSIB are scheduled in contiguous SI windows within the positioning SI period (Dalsgaard: Fig. 5; [0094], [0101], scheduling of SIB1 segments in consecutives TTIs).  
Regarding claims 5 and 12, Edge in view of Dalsgaard teaches wherein multiple pSIB segments of the pSIB are scheduled in one same SI window within the positioning SI period (Dalsgaard: Fig. 5; [0094], [0101]).
  
Regarding claim 6, Edge in view of Dalsgaard teaches wherein the retrieving of the contiguously scheduled pSIB segments comprises: retrieving the pSIB segments of the pSIB until a pSIB segment with a last segment indicator is retrieved (Dalsgaard: [0094], [0103], header comprising last segment indicator).
  
Regarding claim 7, Edge in view of Dalsgaard teaches using the decoded positioning system information to assist positioning of the wireless device (Edge: [0005]-[0006], [0060], [0227]). 
 
Regarding claim 13, Edge in view of Dalsgaard teaches obtaining one or more positioning assistance data elements from a network node operating in the wireless communications network (Edge: [0005]-[0006], [0060], [0227]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478